DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on February 9, 2021.  Claims 1, 8, 14 and 20 have been amended.  Claims 1-21 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Amended independent claims 1, 8, 14 and 20 recite “determining the fraudulent claim comprises: calculating a claim attained factor using the vehicle information related to the service ticket and drive pattern, where the claim attained factor is represented by the following: Sum of (internal influential forces + (1/ external conditional forces)), wherein the internal influential forces are forces originating from within the vehicle and the external conditional forces are forces originating from outside the vehicle; and identifying the fraudulent claim using at least one analytic technique to determine a percentage (%) of on factor that contributes to a potential claim amount.”  The remarks note that support for this feature may be found in paragraphs [0089] and [0090] of the specification.  Although paragraph [0090] does include the formulas for “claim attained factor” and “% of on factor” the variables that are input to these formulas are so vaguely defined that the specification when examined as a whole does not disclose how the function or result of determining a fraudulent claim using a claim attained factor, analytic technique or % of on factor is performed or achieved.  For example, paragraph [0090] notes non-tire data may be accounted for as external conditional forces while paragraph [0089] notes non-tire data may include surface, temperature, road condition, speed, location which are variables that at a minimum have a different units of measurement where the specification and claims do not disclose how these disparate conditions could be entered into an equation to arrive at the claim attained factor.
Accordingly, claims 1, 8, 14 and 20 fail to comply with the written description requirement.  Claims 2-7, 9-13, 15-19 and 21 are rejected due to their dependency on claims 1, 8, 14 and 20, respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended independent claims 1, 8, 14 and 20 recite “determining the fraudulent claim comprises: calculating a claim attained factor using the vehicle information related to the service ticket and drive pattern, where the claim attained factor is represented by the following: Sum of (internal influential forces + (1/ external conditional forces)), wherein the internal influential forces are forces originating from within the vehicle and the external conditional forces are forces originating from outside the vehicle; and identifying the fraudulent claim using at least one analytic technique to determine a percentage (%) of on factor that contributes to a potential claim amount.”  Although the formula shown in paragraph [0090] has been added to the independent claims, the recited features “claim attained factor”, “% of on factor” and “analytic techniques” are not defined so as to inform a person of ordinary skill in the art of the metes and bounds of the claimed subject matter.  For example, paragraph [0090] notes non-tire data may be accounted for as external conditional forces while paragraph [0089] notes non-tire data may include surface, temperature, road condition, speed, location which are variables that at a minimum have a different units of measurement so that it is unclear how these disparate conditions could be entered into the equation.  
Accordingly, claims 1, 8, 14 and 20 are indefinite.  Claims 2-7, 9-13, 15-19 and 21 are rejected due to their dependency on claims 1, 8, 14 and 20, respectively.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2016/023271) in view of Liu (US 2015/0348048).
Claim 1 recites:
An integrated vehicular monitoring and communications system, comprising: (Singh, Fig. 1, [0014], system 100)
a telematics server that communicates with a plurality of vehicles using an adaptive interface that communicates with a plurality of on-board units (OBUs) associated 5with the plurality of vehicles, the telematics server receiving vehicle state data from an OBU of a vehicle, the OBU being one of the plurality of OBUs and the OBU comprising at least one sensor device to monitor vehicle diagnostics, where the vehicle state data is transmitted from the vehicle, via the OBU, to the telematics server over a wireless network, and (Singh, Fig. 1, [0015], telematics server 103 receives telematics data from OBUs 102 in vehicles 101 over network; Fig. 1, [0016], vehicle sensors)
the telematics server stores connectivity parameters for one or more 10of web-service-based connectivity and file-based connectivity; (Singh, Fig. 2, [0033], connectivity module 207 determines connectivity parameters)
an integration subsystem connected to the telematics server via the at least one of the one or more of web-service-based connectivity and file-based connectivity, the integration subsystem comprising: at least one processor associated with a mapping and transformation 15element and a connectivity element, where the integration subsystem determines a destination of the vehicle state data, and the destination comprises at least one of: a database layer, an analytics layer, and an enterprise resource planning (ERP) subsystem, 20the mapping and transformation element: determines a format for the vehicle state data according to the destination and a source of the vehicle state data, and 
where 5the database and analytics layer includes data storage and stores the vehicle state data in the data storage, and determines whether an actionable vehicle event occurs from the vehicle state data, and (Singh, Fig. 4, [0040], analytics layer 203 determines whether an actionable vehicle event occurs)
in response to determining the actionable vehicle event occurred, the database and analytics layer: transmitting information for the 10actionable vehicle event to the ERP subsystem via the integration subsystem, and receiving a service ticket generated by the ERP subsystem via the integration subsystem, where the database and analytics layer retrieves, from the data storage, vehicle information related to the service ticket and drive pattern, and (Singh, Fig. 4, [0042], analytics and database layers 203 and 204 can detect incidents based on the collected OBU data and facilitate generation of service tickets by ERP application 210 where OBU data reads on drive pattern; please see Singh in at least [0016] regarding OBU data)
the ERP subsystem determines a likelihood of a fraudulent claim based at least in part on the vehicle information related to the service ticket received from the OBUs associated with the plurality of vehicles, where determining the fraudulent claim comprises: calculating a claim attained factor using the vehicle information related to the service ticket and drive pattern, where the claim attained factor is represented by the following: Sum of (internal influential forces + (1/ external conditional forces)), wherein the internal influential forces are forces originating from within the vehicle and the external conditional forces are forces originating from outside the vehicle; and identifying the fraudulent claim using at least one analytic technique to determine a percentage (%) of on factor that contributes to a 


Claim 2 recites:
The integrated vehicular monitoring and communications system of claim 1, where the integration subsystem: determines a platform for the ERP subsystem;  20determines the connectivity parameters and the format based on the determined platform in order to transmit the information for the actionable vehicle event to the ERP subsystem via the integration subsystem; and formats the service ticket for storage in the data storage of the database and analytics layer, and sends the service ticket according to the connectivity parameters, wherein the connectivity parameters are determined for the database and analytics layer in order to receive the service ticket at the database and 5analytics layer via the integration subsystem.  (Singh, Figs. 3 and 4, [0038]-[0040], integration subsystem 205 formats/transmits data)
Claim 3 recites:
The integrated vehicular monitoring and communications system of claim 1, where the database and analytics layer comprises: a rules module and an action generator executed by at least one processor, 10where the rules module generates and stores rules based on user input, and the rules specify conditions to identify actionable vehicle events, and the action generator determines whether the actionable vehicle event occurs based on at least one rule.  (Singh, Fig. 2, [0027], analytics layer 203 includes rules module 220 and action generator 221)
Claim 154 recites:
The integrated vehicular monitoring and communications system of claim 3, where the action generator determines whether a vehicle service is needed based on the vehicle state data and the at least one rule.  (Singh, Fig. 4, [0028], action generator 221 determines whether a vehicle service is needed based on the vehicle state data and at least one rule)
Claim 5 recites:

Claim 6 recites:
The integrated vehicular monitoring and communications system of claim 5, 5wherein the action generator: determines whether the vehicle is not being used in accordance with stored parameters based on the vehicle state data and the at least one rule; and generates, if the vehicle is determined as not being used in accordance with the stored parameters, an alert to a party who is monitoring the vehicle.  (Singh, Fig. 4, [0029], action generator 221 generates alert)
Claim 7 recites:
The integrated vehicular monitoring and communications system of claim 5, wherein the action generator: determines whether the vehicle is being used outside of a previously agreed upon terms and conditions based on the vehicle state data, the at least one rule, 15and at least one of a warranty terms and conditions and an insurance policy; and generates, if the vehicle is determined as being used outside of the previously agreed upon terms and conditions, an alert to a party who is monitoring the vehicle.  (Singh, Fig. 4, [0029], alert is based parameters in service agreement)
Claim 21 recites:
The integrated vehicular monitoring and communications system of claim 1, further comprising: a mobility server transmitting the service ticket and vehicle information to a 15computer via a network.  (Singh, Fig. 1, mobility server 108)


Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2016/023271) in view of Liu (US 2015/0348048) and further in view of Ling (US 8,140,358).
Claim 208 recites:
An integrated vehicular monitoring and communications system, comprising: (Singh, Fig. 1, [0014], system 100)
a telematics server that receives vehicle state data from an on-board unit (OBU) of a vehicle, the OBU comprising at least one sensor device to monitor vehicle diagnostics, where the vehicle state data is transmitted from the vehicle, via the OBU, over a wireless network to the telematics server, and the telematics server stores connectivity parameters for at least one of web-service-based connectivity and file-based connectivity; (Singh, Fig. 1, [0015], telematics server 103 receives telematics data from OBUs 102 in vehicles 101 over network; Fig. 1, [0016], vehicle sensors) 
an integration subsystem that is connected to the telematics server via the at least one of web-service-based connectivity and file-based connectivity, the integration subsystem comprising: at least one processor associated with a mapping and transformation element and a connectivity element, where 10the integration subsystem receives vehicle operator information associated with the vehicle and a vehicle operator, and determines a destination of the vehicle state data, and the destination comprises at least one of a database and analytics layer and an 15enterprise resource planning (ERP) subsystem, the mapping and transformation element determines a format for the vehicle state data according to the destination and a source of the vehicle state data, and transforms the vehicle state data to the determined format, and the connectivity element determines connectivity parameters 20to establish communication with the destination, (Singh, Fig. 2, [0032], integration subsystem 205, mapping and transformation module 206, connectivity module, database layer 204, ERP applications 210, mobility layer 202, analytics layer 203)

the database and analytics layer transmitting the drive 5pattern and the vehicle operator information to the ERP subsystem via the integration subsystem, where at least one of the ERP subsystem and the integration subsystem assigns a tier classification to the vehicle operator based at least in part on the drive pattern, and 10calculates an amount of a claim based at least in part on the tier classification, and determines a likelihood of a fraudulent claim based at least in part on the vehicle information in the data storage received at least in part from the OBU associated with the vehicle, where the determination of the fraudulent claim comprises: calculating a claim attained factor using the vehicle information , where the claim attained factor is represented by the following: Sum of (internal influential forces + (1/ external conditional forces)), wherein the internal influential forces are forces originating from within the vehicle and the external conditional forces are forces originating from outside the vehicle; and identifying the fraudulent claim using at least one analytic technique to determine a percentage (%) of on factor that contributes to a potential claim amount, and the database and analytics layer receives the tier classification for the vehicle operator and calculated amount of the claim from the at least one of the ERP subsystem and the integration subsystem; and  (Singh, Fig. 4, [0042], discusses a service ticket generated by ERP application 210.  Singh, [0016], notes telematics data may include information on whether vehicle is being used according to predetermined constraints.  Singh, Figs. 7 and 8, [0027]-[0029], further notes analytics layer 203 analyzes OBU data in view of a rules module 220 that generates and stores rules specifying conditions for determining actionable vehicle events associated with health, service, or operation of a vehicle, such as oil pressure below a threshold, location of a vehicle within or outside predetermined geographic area, load of vehicle above a threshold, or any other vehicle-related event which reads on determining of fraudulent claim under BRI.  ) 
a mobility server transmitting the amount of the claim to a computer via a network. (Singh, Fig. 1, mobility server 108) 
Claim 9 recites:
The integrated vehicular monitoring and communications system of claim 8, where the vehicle operator information comprises at least one of a name, an 20address, a driver's license number, and biometric data.  (Singh does not specifically disclose vehicle operator information.  The related art reference Ling, Fig. 4, 6:46-6:62, discusses operator enters biometric identifier.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the functionality of the integrated vehicular monitoring and communications system of Singh to include the identification of a vehicle operator as disclosed in Ling expands the usability of the system since different operators may have different insurance ratings as discussed in Ling, 6:46-6:62.)
Claim 10 recites:
The integrated vehicular monitoring and communications system of claim 8, where the vehicle state data comprises at least one of speed, acceleration, brake frequency, tire pressure, tire tread depth, rotations per minute (RPM), weather conditions, and vehicle maintenance.  (Singh, [0049], tracking data includes speed)
Claim 11 recites:
The integrated vehicular monitoring and communications system of claim 8, where the tier classification of the vehicle operator comprises a first tier, a second tier, and a third tier, where the first tier is eligible for a high level discount, the second tier is eligible for a mid-level discount, and the third )
Claim 12 recites:
The integrated vehicular monitoring and communications system of claim 11, where the amount of the claim is reduced by the high level discount, the mid- level discount, or no discount based on the tier classification of the vehicle 15operator.  (Singh does not specifically disclose claim discounts.  The related art application Ling, Fig. 7, 17:32-17:36, discusses tiers of insurance rates offered based on level of risk.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the integrated vehicular monitoring and communications system of Singh to include the insurance tiers of Ling since it is well known to classify applicants into actuarial classes associated with insurance rates as discussed in Ling, 1:20-1:29.)
Claim 13 recites:
The integrated vehicular monitoring and communications system of claim 8, where the amount of the claim is one of a premium for an insurance policy, a premium for an insurance claim, and an amount of a warranty settlement claim.  (Singh, [0018] and [0026], discusses managing warranty instances.  Singh does not specifically disclose insurance premiums.  The related art application Ling, Fig. 7, 17:32-17:36, discusses tiers of insurance rates, reading on premiums, offered based on level of risk.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the integrated vehicular monitoring and communications system of Singh to include the insurance premium 
Claim 14 recites:
A method for integrated vehicular monitoring and communications, the method comprising: (Singh, Figs. 1 and 9, [0054], method 900)58D 16-309-03321-PR-USPATENT
receiving, at an integration subsystem, vehicle state data from a telematics server collecting vehicle state data from onboard units (OBUs) of a plurality of vehicles and vehicle operator information associated with each of the plurality of vehicles and at least one vehicle operator for each of the plurality of vehicles, each of the OBUs comprising at least one sensor device to monitor vehicle diagnostics; 5receiving vehicle operator information where the vehicle operator information is associated with a request for an amount of a claim; (Singh, Fig. 1, [0015], telematics server 103 receives telematics data from OBs 102 in vehicles 101 over network; Fig. 1, [0016], vehicle sensors; Fig. 9, [0055], at 901 receive vehicle state data.  Singh does not specifically disclose receiving vehicle operator information where the vehicle operator information is associated with a request for an amount of a claim.  The related art reference Ling, Fig. 3, 15:61-16:42, discusses collection and assessment of data from device 300 in a vehicle to assign an operator to an actuarial tier based on the operator and driving patterns.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the integrated vehicular monitoring and communications system of Singh to include the identification of an operator and their driving patterns of Ling since it is well known to determine actuarial tiers based on risk factors such as operator and driving patterns as discussed in Ling, 15:61-16:42.)  
determining connectivity parameters and a format for storing data in a database and analytics layer platform associated with the integration subsystem; (Singh, Fig. 9, [0055], at 902 determine connectivity parameters and format)

sending the formatted vehicle state data to the database and analytics layer platform according to the connectivity parameters; (Singh, Fig. 9, [0055], at 904 send formatted data)
determining, at the database and analytics layer, drive pattern based on the vehicle state data, vehicle operator information, and at least one rule; 15assigning a tier classification to the vehicle operator based at least in part on the drive pattern and the at least one rule; calculating the amount of the claim based at least in part on the tier classification and input from an ERP subsystem; determining a likelihood of a fraudulent claim based at least in part on the vehicle information in the data storage received at least in part from the OBUs associated with the plurality of vehicles, where the determination of the fraudulent claim comprises: calculating a claim attained factor using the vehicle information related to the service ticket, where the claim attained factor is represented by the following: Sum of (internal influential forces + (1/ external conditional forces)), wherein the internal influential forces are forces originating from within the vehicle and the external conditional forces are forces originating from outside the vehicle; and10PATENTAtty Docket No.: D16-309-03321-PR-US identifying the fraudulent claim using at least one analytic technique to determine a percentage (%) of on factor that contributes to a potential claim amount; receiving, at the database and analytics layer platform, the tier classification 20for the vehicle operator and the calculated amount of the claim from the at least one of the ERP subsystem and the integration subsystem; and (Singh, Fig. 4, [0042], discusses a service ticket generated by ERP application 210.  Singh, [0016], notes telematics data may include information on whether vehicle is being used according to predetermined constraints.  Singh, Figs. 7 and 8, [0027]-[0029], further notes analytics layer 203 analyzes OBU data in view of a rules module 220 that generates and stores rules specifying conditions for determining actionable vehicle events associated with health, service, or operation of a vehicle, such as oil pressure below a threshold, location of a vehicle within or outside predetermined ) 
transmitting the amount of the claim to a computer for display at a dashboard, comprising a graphical user interface, over a network.  (Singh, Fig. 9, [0058], at 907 display information on dashboard 110)
Claim 15 recites:
The method for integrated vehicular monitoring and communications of 5claim 14, where the vehicle operator information comprises at least one of a name, an address, a driver's license number, and biometric data.  (Singh does not specifically disclose vehicle operator information.  The related art reference Ling, Fig. 4, 6:46-6:62, discusses operator enters biometric identifier.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the integrated vehicular monitoring and communications system of Singh with the identification of a vehicle operator as disclosed in Ling since different operators may have different insurance ratings as discussed in Ling, 6:46-6:62.  See also Ling, 15:61-16:3, address of operator.)
Claim 16 recites:
The method for integrated vehicular monitoring and communications of claim 14, where the vehicle state data comprises at least one of speed, 10acceleration, brake frequency, tire pressure, tire tread depth, rotations per minute (RPM), weather conditions, and vehicle maintenance.  (Singh, [0049], tracking data includes speed)

Claim 17 recites:
The method for integrated vehicular monitoring and communications of claim 14, where the tier classification of the vehicle operator comprises a first tier, a 15second tier, and a third tier, where the first tier is eligible for a high level discount, the second tier is eligible for a mid-level discount, and the third tier is not eligible for any discount.  (Singh does not specifically disclose claim discounts.  The related art application Ling, Fig. 7, 17:32-17:36, discusses tiers of insurance rates offered based on level of risk.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the integrated vehicular monitoring and communications system of Singh to include the insurance tiers of Ling since it is well known to classify applicants into actuarial classes associated with insurance rates as discussed in Ling, 1:20-1:29.)
Claim 18 recites:
The method for integrated vehicular monitoring and communications of 20claim 17, where the amount of the claim is reduced by the high level discount, the mid-level discount, or no discount based on the tier classification of the vehicle operator.  (Singh does not specifically disclose tier classifications.  The related art application Ling, Fig. 7, 17:32-17:36, discusses tiers of insurance related to insurance rates offered based on level of risk.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the integrated vehicular monitoring and communications system of Singh to include the insurance tiers of Ling since it is well known to classify applicants into actuarial classes associated with insurance rates as discussed in Ling, 1:20-1:29.)
Claim 19 recites:
The method for integrated vehicular monitoring and communications of claim 14, where the amount of the claim is least one of a premium for an insurance policy, a premium for an insurance claim, or an amount of a warranty settlement claim.  (Singh, [0018] and [0026], discusses managing warranty instances.  Singh does not specifically disclose insurance premiums.  The related art application Ling, Fig. 
Claim 20 recites:
A non-transitory computer-readable storage medium, which when executed by a processor, performs a method for integrated vehicular monitoring and communications, the method comprising: (Singh, Fig. 2, [0022], computer readable medium)
receiving, at an integration subsystem, vehicle state data from a telematics server collecting vehicle state data from onboard units (OBUs) of a plurality of vehicles and vehicle operator information associated with each of the plurality of vehicles and at least one vehicle operator for each of the plurality of vehicles, each of the OBUs comprising at least one sensor device to monitor vehicle diagnostics; receiving vehicle operator information where the vehicle operator information is associated with a request for an amount of a claim; (Singh, Fig. 1, [0015], telematics server 103 receives telematics data from OBs 102 in vehicles 101 over network; Fig. 1, [0016], vehicle sensors; Fig. 9, [0055], at 901 receive vehicle state data; Fig. 9, [0055], at 901 receive vehicle state data.  Singh does not specifically disclose receiving vehicle operator information where the vehicle operator information is associated with a request for an amount of a claim.  The related art reference Ling, Fig. 3, 15:61-16:42, discusses collection and assessment of data from device 300 in a vehicle to assign an operator to an actuarial tier based on the operator and driving patterns.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the integrated vehicular monitoring and communications system of Singh to include the identification of an operator and their driving patterns of Ling since it is well known )
determining connectivity parameters and a format for storing data in a database and analytics layer platform associated with the integration subsystem; (Singh, Fig. 9, [0055], at 902 determine connectivity parameters and format)
formatting the vehicle state data for the database and analytics layer platform; (Singh, Fig. 9, [0055], at 903 format vehicle state data)
sending the formatted vehicle state data to the database and analytics layer platform according to the connectivity parameters; (Singh, Fig. 9, [0055], at 904 send formatted data)
determining, at the database and analytics layer, drive pattern based on the vehicle state data, vehicle operator information, and at least one rule; assigning a tier classification to the vehicle operator based at least in part on the drive pattern and the at least one rule; 13PATENTAtty Docket No.: D16-309-03321-PR-USApp. Ser. No.: 15/867,452calculating the amount of the claim based at least in part on the tier classification and input from an ERP subsystem; determine a likelihood of a fraudulent claim based at least in part on the vehicle information in the data storage received at least in part from the OBUs associated with the plurality of vehicles, where the determination of the fraudulent claim comprises: calculating a claim attained factor using the vehicle information related to the service ticket and drive pattern, where the claim attained factor is represented by the following: Sum of (internal influential forces + (1/ external conditional forces)), wherein the internal influential forces are forces originating from within the vehicle and the external conditional forces are forces originating from outside the vehicle; and identifying the fraudulent claim using at least one analytic technique to determine a percentage (%) of on factor that contributes to a potential claim amount; receiving, at the database and analytics layer platform, the tier classification for the vehicle operator and the calculated amount of the claim from the at least one of the ERP subsystem and the integration subsystem; and (Singh, Fig. 4, [0042], discusses a service ticket generated by ERP application )
transmitting the amount of the claim to a computer for display at a dashboard, comprising a graphical user interface, over a network.  (Singh, Fig. 9, [0058], at 907 display information on dashboard 110)


Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(a), this rejection is maintained.   The applicant argues the claim language in independent claims 1, 8, 14 and 20 is supported by language in paragraphs [0089] and [0090] of the specification and cites MPEP 2163.02.  The Examiner agrees that the language of the claims is supported by the specification.  However, as noted in the cited MPEP 2163.02, an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  It is respectfully submitted that the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. Further, referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  In the present case, although the claims have been amended to include a formula for a claim attained factor, the variables that are input to these formulas are so vaguely defined that the specification when examined as a whole does not disclose how the function or result of determining a fraudulent claim using a claim attained factor, analytic technique or % of on factor is performed or achieved.  It is respectfully noted that the Applicants arguments are conclusory and do not include actual examples of any values that could be input into the claimed formulas.  
Regarding the rejection under 35 U.S.C. 112(b), this rejection is maintained.  The applicant argues paragraph [0090] defines the features “claim attained factor”, “% of on factor” and “analytic techniques”.  The Examiner respectfully disagrees.  The “claimed attained factor” is defined in terms of “internal influential forces” and “external conditional forces” which are not defined.  The “% of on factor” is defined in terms of variables that are not defined or vaguely described such as “time to 
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s amendments and arguments have been fully considered and the amended claims are addressed in detail but are not persuasive.  Regarding the applicant copying all of the features in claim 1 with a statement that the features are not shown in Singh, the Examiner respectfully disagrees.  Please see the detailed reasoning above.  Regarding the equation, Liu has been added to show this feature as discussed above.  Regarding “drive patterns”, Singh, Fig. 4, [0042], notes analytics and database layers 203 and 204 can detect incidents based on the collected OBU data and facilitate generation of service tickets by ERP application 210 where OBU data reads on drive pattern.  Please see at least Singh, [0016], regarding OBU data which includes tire pressure identical to the example cited in the Applicants remarks.  Regarding the argument that Singh does not discuss the claimed attained factor, Singh, [0029], clearly discusses the “action generator 221 may invoke service ticket generation by an ERP application by sending vehicle state data and a request for a service ticket to the ERP application if these actions are specified in the rule. The action generator 221 may execute other actions which may be specified in the rules. For example, the action generator 221 determines whether the vehicle is not being used in accordance with stored parameters based on the vehicle state data and at least one rule. If the vehicle is determined as not being used in accordance with the stored parameters, the action generator 221 generates an alert to a manager determined to be responsible for managing the vehicle.”  It is respectfully submitted that this portion and many other portions of Singh clearly anticipate the above noted features regarding fraud 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the totality of the claim elements, the subject application is a business method using vehicle monitoring data to determine insurance pricing and warranty claims.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, using all possible information regarding a vehicle and driver to determine insurance pricing and the validity of warranty claims are all familiar elements in a very crowded field of art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/GH/
     
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692